Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is entered into as of June 14, 2017,
by and between Regional Management Corp., a Delaware corporation (the
“Company”), and Jody L. Anderson (“Executive”). The Company and Executive may be
referred to individually as a “Party” and collectively as the “Parties”.

WHEREAS, Executive served as President and Chief Operating Officer of the
Company pursuant to the terms and conditions of an Employment Agreement, dated
as of September 19, 2014, by and between the Company and Executive (the
“Employment Agreement”);

WHEREAS, Executive has, subject to the terms of this Agreement, tendered his
resignation from the Company, and the Company has accepted Executive’s
resignation, effective as of May 15, 2017 (the “Termination Date”);

WHEREAS, Executive and the Company have agreed that Executive’s termination
should be treated as a termination of Executive’s employment by the Company
without Cause under the Employment Agreement and intend that this Agreement
reflect the rights and obligations of the Parties under the Employment
Agreement, as modified herein; and

WHEREAS, the Parties desire to amicably resolve any dispute arising out of
Executive’s employment and termination thereof, with the understanding that such
resolution shall not constitute evidence of or be an admission of wrongful
conduct, liability, or fault on the part of Executive or the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below (including, but not
limited to, the modification of the restriction period of a certain restrictive
covenant, as set forth below), the Company and Executive, intending to be
legally bound, agree as follows:

 

  1. Resignation of Employment.

Effective as of the Termination Date, Executive has resigned from his position
as President and Chief Operating Officer and from all other titles, positions,
and appointments Executive may have held with the Company or any of its direct
or indirect subsidiaries or affiliates. Executive will promptly receive all
accrued but unpaid base salary (paid on the first normal payroll payment date to
occur after the Termination Date) (Executive’s annual base salary being referred
to herein as “Salary”) and reimbursement of all outstanding properly-incurred
business-related expenses (payable in accordance with Section 2.5(c) of the
Employment Agreement).



--------------------------------------------------------------------------------

  2. Severance Pay and Benefits.

(a)    In accordance with Section 2.7(a) of the Employment Agreement, the
Company shall provide to Executive each of the following Severance Benefits (as
defined in Section 2(b) below):

(i)    The Company shall pay Executive an amount equal to thirty (30) calendar
days of Executive’s Salary (i.e. a payment of $28,356, based on Executive’s
Salary in effect as of the Termination Date ($345,000 annually)), payable on the
first payroll payment date that occurs on or after 45 days following the
Termination Date, which payment Executive agrees and acknowledges is being
provided in lieu of the requirement under Section 2.7(a) of the Employment
Agreement that the Company provide Executive with thirty (30) calendar days’
notice of its decision to terminate Executive’s employment without Cause (and,
for clarity, Executive hereby expressly waives any right to such 30-days’
notice);

(ii)    The Company shall pay Executive an amount equal to twelve (12) months of
Executive’s Salary (i.e. a total payment of $345,000, based on Executive’s
Salary in effect as of the Termination Date ($345,000 annually)), payable in
equal installments over a period of eighteen (18) months in accordance with the
Company’s regular payroll practices, commencing with the first payroll payment
date that occurs on or after 45 days following the Termination Date;

(iii)    Executive shall remain eligible to earn a pro-rated portion of
Executive’s target bonus under the Company’s Annual Incentive Plan for 2017,
with such pro-rated portion being equal to $127,603 (the “Pro-Rated Target
Bonus”). The Pro-Rated Target Bonus has been calculated based on Executive’s
annual target bonus of $345,000 (i.e. 100% of Executive’s Salary of $345,000
annually) and the number of days elapsed during 2017 through the Termination
Date, divided by 365. The Pro-Rated Target Bonus will be earned and paid, if at
all, only to the extent of the achievement of the performance goals established
for 2017, as applicable, under the Company’s Annual Incentive Plan, as
determined by the Compensation Committee. The earned portion of the Pro-Rated
Target Bonus, if any, shall be payable as and at such time as Executive would
have otherwise received payment had he remained an employee of the Company (i.e.
in the first quarter of 2018);

(iv)    The Company shall reimburse Executive for reasonable attorney’s fees and
expenses, not to exceed Five Thousand and No/100 Dollars ($5,000), incurred by
Executive in connection with the negotiation and preparation of this Agreement,
payable in accordance with Section 2.5(c) of the Employment Agreement;

(v)    Provided Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) or similar
state laws and timely completes and returns to the Company the documents and
payments required for such election, the Company shall reimburse Executive for
the cost of COBRA continuation premiums for Executive for a period of twelve
(12) months after the Termination Date, as provided in Section 2.7(g) of the
Employment Agreement; provided, however, that if at any time during the twelve
(12)-month period following the Termination Date, Executive becomes eligible to
receive health insurance from a subsequent employer, the Company’s obligation to
reimburse Executive for the cost of COBRA continuation premiums shall
immediately cease; and

(vi)    The Company shall pay for outplacement services for Executive in an
aggregate amount not to exceed Ten Thousand And No/100 Dollars ($10,000) for a
period of six (6) months immediately following the Termination Date through a
provider to be designated by the Company.

 

2



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing provisions of this Section 2, the Company
shall not be obligated to provide Executive with any of the severance pay or
benefits described in paragraphs (a)(i)–(vi) of this Section 2 (such severance
pay and benefits, collectively, the “Severance Benefits”), unless (i) (x) within
30 days following the Termination Date, Executive signs and delivers the Release
of Claims in favor of the Company as set forth in Exhibit A attached hereto (the
“Release”), (y) Executive has not revoked the Release, and (z) the rescission
periods provided by law have expired; and (ii) Executive is in compliance with
the terms of this Agreement and the Employment Agreement as of the dates of the
payments. The Parties agree that Executive received this Agreement and the
Release as of June 14, 2017.

(c)    Executive acknowledges and agrees that Executive is considered a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as of the Termination Date. As a result,
the payment of any amounts under this Section 2 that are considered deferred
compensation subject to Section 409A and are to be paid on account of
Executive’s separation from service shall be deferred, as required by
Section 409A(a)(2)(B)(i) of the Code, for six (6) months after the Termination
Date or, if earlier, Executive’s death (the “409A Deferral Period”). Any
payments that otherwise would have been made during the 409A Deferral Period
shall be paid in a lump sum on the first payroll date after the 409A Deferral
Period expires, and the balance of any payments shall be made as described
herein. Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A.

(d)    Executive and the Company acknowledge and agree that (i) the applicable
long-term or equity incentive plans and any long-term, equity, or equity-based
awards granted to Executive thereunder shall be governed by the terms of such
plans and award agreements; (ii) the terms and conditions of such plans and
award agreements shall be unchanged by this Agreement, and Executive has no
additional rights or benefits with respect to such awards under this Agreement;
and (iii) the Company has no obligation to notify Executive of the pending
expiration or forfeiture of any option or other award.

(e)    Executive acknowledges and agrees that he is not entitled to any benefits
under this Agreement or otherwise except for the benefits expressly provided
herein, accrued benefits under the Company’s 401(k) retirement plan, and the
right to continue life insurance coverage at Executive’s cost (provided that
Executive may be required to do so under an individual conversion policy).

 

  3. Covenants and Continuing Obligations.

(a)    Restrictive Covenants.

(i)    Following the Termination Date, Executive agrees that, under the
Employment Agreement, he remains subject to, and agrees to continue to adhere
to, the terms and conditions set forth in Article III (Covenants) of the
Employment Agreement; provided, however, that the Company and Executive hereby
agree that reference to the phrase “two (2) years” in Section 3.3 of the
Employment Agreement shall be deemed to refer instead to “one (1) year”. The
Parties hereto agree that the Employment Agreement shall hereby be deemed

 

3



--------------------------------------------------------------------------------

amended to conform to the effect of the preceding sentence. Executive agrees
that such terms and conditions are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of Article III of the
Employment Agreement by Executive may cause substantial and irreparable harm to
the Company. Executive agrees that the Company may seek any remedies set forth
in Article III of the Employment Agreement should Executive violate Article III
of the Employment Agreement.

(ii)    The Company agrees to continue to adhere to the terms and conditions set
forth in Section 3.7 of the Employment Agreement. In addition, the Company
agrees to evaluate in good faith and to respond within a reasonable period of
time to a request made by Executive from time to time for a determination by the
Company whether proposed future employment with a subsequent employer or other
activity by Executive would violate Article III of the Employment Agreement.

(iii)    The Parties specifically agree that Article III of the Employment
Agreement is incorporated hereto by reference and integrated herein.

(iv)    Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information;
(ii) Executive does not need the prior authorization of the Company to take any
action described in (i), and Executive is not required to notify the Company
that he has taken any action described in (i); and (iii) the Agreement does not
limit Executive’s right to receive an award for providing information relating
to a possible securities law violation to the Securities and Exchange
Commission. Further, notwithstanding the foregoing, Executive will not be held
criminally or civilly liable under any Government Agency’s trade secret law for
the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(b)    Compliance with Recoupment, Ownership, and Other Policies or
Agreements.    Executive agrees and acknowledges that he remains subject to
certain forfeiture and recoupment (or “clawback”) restrictions and requirements,
including but not limited to forfeiture and recoupment provisions that apply in
the event of the breach of restrictive covenants applicable to Executive,
pursuant to (i) the Company’s Compensation Recoupment Policy, (ii) the Company’s
equity and long-term incentive plans (including pursuant to Sections 3(b) and
19(s) of the Company’s 2015 Long-Term Incentive Plan, as amended and restated,
and Section 11 of the Company’s 2011 Stock Incentive Plan) and related award
agreements, and (iii) Section 4(i) of the Company’s Annual Incentive Plan, as
amended and restated. In addition, Executive acknowledges that he is subject to
any such compensation recovery, recoupment, forfeiture, or other similar
provisions as may apply to Executive under applicable law.

(c)    Indemnification. The Company will indemnify Executive as permitted by and
pursuant to any agreement or policy that the Company has adopted as of the date
of this

 

4



--------------------------------------------------------------------------------

Agreement relating to indemnification of directors, officers, and employees, and
as permitted by and pursuant to any provision of the Company’s certificate of
incorporation or by-laws relating to such indemnification. Notwithstanding any
indemnification rights being provided under this Section 3(c), Executive shall
not be entitled to any indemnification as to any matter where the Company has
brought an action or has otherwise asserted a claim against Executive that
Executive has breached this Agreement or the Employment Agreement.

(d)    Directors and Officers Liability Insurance. Executive will continue to be
covered as permitted by and pursuant to any policy of directors and/or officers
liability insurance policy in effect as of the date of this Agreement on the
terms and conditions of the applicable policy documents.

 

  4. Miscellaneous.

(a)    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Employment Agreement. For the sake of
clarity, unless the context otherwise requires, references to “Section(s)” or
“Article(s)” herein shall refer to the corresponding Sections or Articles of
this Agreement and/or the Employment Agreement.

(b)    Excess Benefits. Executive acknowledges that this Agreement provides
benefits in excess of benefits to which he would be entitled under any Company
policies or severance plans, and such benefits are provided in lieu of any other
payments or benefits, rather than in addition to them.

(c)    Tax Matters. Executive acknowledges that the Company shall deduct from
any compensation payable to Executive or payable on his behalf under this
Agreement all applicable federal, state, and local income and employment taxes
and other taxes and withholdings required by law. Executive acknowledges that
the Company has made no representation or warranty regarding the tax
consequences associated with the benefits described under this Agreement, that
Executive agrees to pay any federal, state, and local taxes for which he may be
personally liable as a result of the benefits conveyed under this Agreement, and
that the Company has no obligation to achieve any certain tax result for
Executive.

(d)    Company Approvals. The Company represents and warrants to Executive that
it (and to the extent required, the Board and the Compensation Committee) has
taken all corporate action necessary to authorize this Agreement.

(e)    Continuing Cooperation. Until the expiration of the applicable statutes
of limitations, Executive agrees to provide continuing cooperation to the
Company in the prosecution and/or defense of any asserted or unasserted claims,
charges, or lawsuits pending as of the date of this Agreement, including but in
no way limited to that certain lawsuit titled Regional Management Corp. v. Web
Decisions Group, LLC; Datamyx LLC; and Deluxe Corporation, CA No.
2016-CP-23-02704 pending in the Court of Common Pleas of Greenville County,
South Carolina, and that certain lawsuit titled Waterford Township Police & Fire
Retirement System, et al. v. Regional Management Corp., et al., Case 17-598
pending in the United States Court of Appeals for the Second Circuit. Such
cooperation shall include, but not be limited to, providing the Company with
information, affidavits, deposition testimony, or

 

5



--------------------------------------------------------------------------------

testimony as a witness in any forum; provided, however, that compliance with
this Section 4(e) will not be enforced in such a way as to impose an undue
burden upon Executive. Executive also agrees to participate in joint messages to
financial institutions and oversight agencies.

(f)    No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned as a result of
Executive’s employment by another employer, except that any continued Separation
Benefits may be reduced as provided for by Section 2(a)(v) of this Agreement.

(g)    Beneficiary. If Executive dies before receiving all of the amounts
payable to him in accordance with the terms and conditions of this Agreement,
such amounts shall be paid to the beneficiary (“Beneficiary”) designated by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Executive may change his
designation of Beneficiary or Beneficiaries at any time or from time to time
without the consent of any prior Beneficiary, by submitting to the Company in
writing a new designation of Beneficiary.

(h)    Governing Law; Jurisdiction; Venue. All matters relating to the
interpretation, construction, application, validity, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Delaware or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Delaware. Executive and the Company
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, Greenville Division,
as appropriate.

(i)    Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire agreement of the Parties relating to the subject matter
hereof and supersedes all prior agreements and understandings with respect to
such subject matter, including the Employment Agreement, with the exception of
those Sections that have been integrated pursuant to Section 3 of this
Agreement, and the Parties hereto have made no agreements, representations, or
warranties relating to the subject matter of this Agreement that are not set
forth herein.

(j)    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

(k)    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

 

6



--------------------------------------------------------------------------------

(l)    Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that the
Company may, without the written consent of Executive, assign its rights and
obligations under this Agreement to any corporation or other business entity
(i) with which the Company may merge or consolidate, or (ii) to which the
Company may sell or transfer all or substantially all of its assets or capital
stock.

(m)    Separate Representation. Executive hereby acknowledges that he has sought
and received independent advice from counsel of Executive’s own selection in
connection with this Agreement and has not relied to any extent on any director,
officer, or stockholder of, or counsel to, the Company in deciding to enter into
this Agreement.

(n)    Notices. Any notice hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, sent by reliable next-day courier, or
sent by registered or certified mail, return receipt requested, postage prepaid,
to the Party to receive such notice addressed as follows:

If to the Company:

Regional Management Corp.

979 Batesville Road, Suite B

Greer, SC 29651

Attention: Brian J. Fisher, Vice President and General Counsel

with a copy to:

Womble Carlyle Sandridge & Rice, LLP

One Wells Fargo Center

301 South College Street, Suite 3500

Charlotte, NC 28202

Attention: Jane Jeffries Jones

If to Executive:

Jody L. Anderson, at the residence address in the Company’s personnel records as
of the Termination Date

with a copy to:

David E. Rothstein

Rothstein Law Firm, PA

1312 Augusta Street

Greenville, SC 29605

or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.

 

7



--------------------------------------------------------------------------------

(o)    Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered shall constitute but
one and the same instrument.

(p)    Severability. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.

(q)    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement as of the date first above written.

 

REGIONAL MANAGEMENT CORP. By:  

/s/ Brian J. Fisher

  BRIAN J. FISHER Its:   VICE PRESIDENT AND GENERAL COUNSEL

/s/ Jody L. Anderson

JODY L. ANDERSON

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims (the “Agreement”) is made and entered into by and between
Regional Management Corp. (the “Company”) and Jody L. Anderson (“Executive”).

BACKGROUND

A.    The Company and Executive are parties to a Separation Agreement, dated as
of June 14, 2017 (the “Separation Agreement”), that, among its terms, provides
that the Company will pay Executive in connection with Executive’s termination
of employment certain individually-tailored severance benefits (the “Severance”)
and modify a certain restrictive covenant applicable to Executive under that
certain Employment Agreement, dated as of September 19, 2014, by and between the
Company and Executive (the “Employment Agreement”).

B.    Under the Separation Agreement and the Employment Agreement, the Company
is not obligated to pay the Severance unless Executive has signed a release of
claims in favor of the Company. The parties intend this Agreement to be that
release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

1.    Company’s Obligations. In return for “Executive’s Obligations” (as defined
in Section 2 below), and provided that Executive signs this Agreement and does
not exercise Executive’s rights to revoke or rescind Executive’s waivers of
certain discrimination claims (as described in Section 5 below), the Company
will pay to Executive the Severance as provided in the Separation Agreement
(such obligation of the Company, the “Company’s Obligations”).

2.    Executive’s Obligations. In return for the Company’s Obligations as stated
in Section 1 above, Executive knowingly and voluntarily agrees to the following
(such obligations of Executive, the “Executive’s Obligations”):

(a)    Executive hereby fully, finally, and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal,
equitable, and administrative claims, actions, causes of action, suits, debts,
accounts, judgments, and demands (collectively, “Claims”) against the Company
and its direct and indirect subsidiaries and affiliates that Executive has
through the date on which Executive signs this Agreement. This full and final
release, waiver, and discharge extends to all and each of every legal,
equitable, and administrative Claim(s) of any kind or nature whatsoever,
including, without limitation, the following:

(i)    All Claims that Executive has now, whether or not Executive now knows
about or suspects such claims;

(ii)    All Claims for attorney’s fees;

 

10



--------------------------------------------------------------------------------

(iii)    All rights and claims of age discrimination and retaliation under the
Age Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

(iv)    All rights and Claims of any other forms of discrimination and
retaliation of any kind or nature whatsoever under federal, state, or local law,
including, for example, claims of discrimination and retaliation under Title VII
of the Civil Rights Act of 1964 and the Americans With Disabilities Act (“ADA”);

(v)    All Claims, whether in contract or tort, arising out of Executive’s
employment and Executive’s separation from employment with the Company,
including, for example, any alleged breach of contract, breach of implied
contract, wrongful or illegal termination, defamation, invasion of privacy,
fraud, promissory estoppel, and infliction of emotional distress;

(vi)    All Claims for any other compensation, including but not limited to
front pay, back pay, bonus, fringe benefits, vacation pay, other paid time off,
severance pay, other severance benefits, incentive opportunity pay, other grants
of incentive compensation, grants of stock, and stock options;

(vii)    All Claims under the Employee Retirement Security Act of 1974, as
amended (“ERISA”);

(viii)    All Claims for any other alleged unlawful employment practices arising
out of or relating to Executive’s employment or separation from employment with
the Company;

(ix)    All Claims for emotional distress, pain and suffering, compensatory
damages, punitive damages, and liquidated damages; and

(x)    All Claims for reinstatement or re-employment.

(b)    Executive will not commence any civil actions against the Company except
as necessary to enforce its obligations under this Agreement and the Separation
Agreement. The Severance that Executive is receiving in the Separation Agreement
has a value that is greater than anything to which Executive is entitled. Other
than what Executive is receiving in the Separation Agreement, the Company owes
Executive nothing else in return for Executive’s Obligations.

(c)    Executive relinquishes any right to future employment with the Company,
and the Company shall have the right to refuse to re-employ Executive without
liability.

3.    Certain Definitions. For purposes of Section 2, “Executive” means Jody L.
Anderson and any person or entity that has or obtains any legal rights or claims
through Jody L. Anderson. Further, the “Company” means Regional Management Corp.
and any parent, subsidiary, and affiliated organization or entity in the present
or past related to Regional Management Corp., and any past and present officers,
directors, members, governors, attorneys, employees, agents, insurers,
successors, and assigns of, and any person who acted on behalf of or at the
instruction of, Regional Management Corp.

 

11



--------------------------------------------------------------------------------

4.    Other Provisions.

(a)    The Company has paid or will pay Executive in full for all reimbursable
business expenses, earned annualized salary, and any other earnings through the
last day of Executive’s employment.

(b)    Nothing in this Agreement affects Executive’s rights in any qualified
retirement or welfare benefit plan or program in which Executive was a
participant while employed by the Company. The terms of such plans and programs
control Executive’s rights with respect thereto.

(c)    Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information,
(ii) Executive does not need the prior authorization of the Company to take any
action described in (i), and Executive is not required to notify the Company
that he has taken any action described in (i); and (iii) the Agreement does not
limit Executive’s right to receive an award for providing information relating
to a possible securities law violation to the Securities and Exchange
Commission. Further, notwithstanding the foregoing, Executive will not be held
criminally or civilly liable under any Government Agency’s trade secret law for
the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law, or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

5.    Executive’s Rights to Counsel, Consider, Revoke, and Rescind.

(a)    The Company hereby advises Executive to consult with an attorney prior to
signing this Agreement.

(b)    Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the date on which Executive receives this Agreement.
Executive agrees that he was provided this Agreement on June 14, 2017 for
consideration. If Executive signs this Agreement, Executive understands that
Executive is entitled to revoke Executive’s release of any rights or claims
under the ADEA and OWBPA within seven days after Executive has executed it, and
Executive’s release of any rights or claims under the ADEA and OWBPA will not
become effective or enforceable until the seven-day period has expired. To
revoke such release, Executive must put the rescission in writing and deliver it
to the Company by hand or mail within the seven-day period. If Executive
delivers the rescission by mail, it must be: (i) postmarked within seven
calendar days after the date on which Executive signs this Agreement;
(ii) addressed to the Company, c/o Brian J. Fisher, 979 Batesville Road, Suite
B, Greer, SC 29651; and (iii) sent by certified mail return receipt requested.

 

12



--------------------------------------------------------------------------------

If Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, Executive shall not be entitled to receive the Severance.

6.    Non-Admission. The Company and Executive enter into this Agreement
expressly disavowing fault, liability, and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing, or
unlawful conduct whatsoever. If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.

7.    No Oral Modification or Waiver. This Agreement may not be changed orally.
No breach of any provision hereof can be waived by either party unless in
writing. Waiver of any one breach by a party will not be deemed to be a waiver
of any other breach of the same or any other provision hereof.

8.    Governing Law. This Agreement will be governed by the substantive laws of
the State of Delaware without regard to conflicts of law principles.

9.    Forum Selection, Jurisdiction, and Venue. Executive and the Company
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, Greenville Division,
as appropriate.

10.    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart will be deemed to be an original instrument,
and all such counterparts together will constitute but one agreement.

11.    Blue Pencil Doctrine. In the event that any provision of this Agreement
is unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.

12.    Agreement Freely Entered Into. Executive and the Company have voluntarily
and free from coercion entered into this Agreement. Each has read this Agreement
carefully and understands all of its terms, and has had the opportunity to
discuss this Agreement with his/its own attorney prior to its execution. In
agreeing to sign this Agreement, neither party has relied on any statements or
explanations made by the other party, their respective agents, or attorneys
except as set forth in this Agreement. Both parties agree to abide by this
Agreement.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the dates set forth below.

 

By:  

 

  Jody L. Anderson   Dated:  

 

Regional Management Corp. By:  

 

  Name:   Brian J. Fisher   Its:   Vice President and General Counsel   Dated:  

 

 

14